Citation Nr: 0334244	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-09 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





REMAND

On May 1, 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for hearing loss since 
1997 or for the right ankle since 
service.  Obtain records from each health 
care provider he identifies.

2.  In any case, ask the veteran to 
provide identifying information relevant 
to the dates and locations of medical 
treatment at the Evergreen Medical Family 
Clinic by Dr. Bruce Cooper.  The veteran 
should submit copies of correspondence 
relevant to his prior attempts to obtain 
such records, as well as a signed release 
such that VA may assist him in 
determining the availability of these 
medical records for association with the 
claims file.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiologic 
examination by a state-licensed 
audiologist to determine current hearing 
thresholds and speech recognition, using 
Maryland CNC criteria.  The claims folder 
NEED NOT be sent to the examiner.

4.  Make arrangements to return the 
claims file, to include additionally 
received records of private or VA 
treatment, to the VA physician, Sandra L. 
Baker, M.D., who examined the veteran in 
December 2001 at the Denver, Colorado, VA 
Medical Center, if available.  
A clarifying opinion is requested as to 
the onset and etiology of the veteran's 
right ankle disabilities, specifically a 
talar cyst and degenerative joint 
disease.  Dr. Baker is requested to 
address medical evidence in the claims 
file suggesting that an articular-
cartilage injury could have occurred as a 
result of in-service parachute jumping 
and was a precursor to the development of 
a talar cyst.  Dr. Baker is requested to 
include discussion of the significance, 
if any, of the time period between 
service discharge and the veteran's later 
presentation with ankle complaints 
leading to the diagnosis of a talar cyst.  
In any case, Dr. Baker is requested to 
provide an opinion as to the etiology of 
degenerative joint disease of the ankle, 
shown on X-ray prior to the cyst repair 
surgery.  In that regard, Dr. Baker 
should include discussion as to the 
likelihood that right ankle arthritis is 
related to the veteran's in-service 
parachute jumping.  If Dr. Baker is not 
available, the veteran should be afforded 
a further orthopedic examination and 
opinions responsive to the above should 
be obtained based on review of Dr. 
Baker's opinion and all other evidence in 
the claims file.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



